Citation Nr: 1810036	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-07 234A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) from March 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in December 2015, when it was remanded to provide the Veteran his requested video conference hearing. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2013, and in May 2017 before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  Transcripts of both hearings are of record.

The issues of entitlement to service connection for a right shoulder disability and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right shoulder disability was denied in an April 1991 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  Evidence received since the final April 1991 denial is new and material.

3.  At his May 2017 Board hearing, the Veteran withdrew from appellate review his claim of entitlement to service connection for hemorrhoids.



CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hemorrhoids have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold to reopen a claim is low. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a right shoulder disability was initially denied in an April 1991 rating decision.  Although the Veteran was notified of that decision in an August 1991 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the April 1991 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); see also 38 C.F.R. §§ 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received since the April 1991 denial of the claim includes additional     VA treatment records, a VA shoulder examination report, Social Security Administration records, and the Veteran's testimony at the August 2013 and       May 2017 hearings. The evidence is new, in that it was not of record at the time     of the April 1991 rating decision. Additionally, the Veteran's testimony is material because it provides additional information as to the origin of the claimed disability. As such evidence is presumed credible for purposes of reopening a claim, the Board finds that new and material evidence has been received. Accordingly, the claim for service connection for a right shoulder disability is reopened.  Shade, 24 Vet. App. at 117.

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law   in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  Once the appeal is transferred to the Board, an appeal withdrawal is effective when it is received by the Board.  38 C.F.R. § 20.204(b)(3) (2017).

At his May 2017 hearing, the Veteran requested to withdraw his appeal for service connection for hemorrhoids.  As the Veteran withdrew the appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened, and to this extent    only the appeal is granted.

The appeal as to the issue of entitlement to service connection for hemorrhoids is dismissed.


REMAND

The Board finds that further development of the claims is necessary prior to appellate review.

There are outstanding VA treatment records.  At his May 2017 hearing, the Veteran testified that he was still receiving VA physical therapy for his right shoulder.  To date, VA treatment records subsequent to January 2016 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

There are also outstanding private treatment records that are potentially relevant to the Veteran's PTSD claim.  At his May 2017 hearing, the Veteran testified that he was treated at Waynesboro Hospital following a suicide attempt.  As such records are relevant to the appeal on remand reasonable efforts must be made to associate them with the claims file. 

With regard to his right shoulder claim, the Veteran was provided a VA examination in January 2013. Subsequently, an October 2013 VA orthopedic  record identified additional right shoulder diagnoses that were not addressed by    the January 2013 examiner.  Additionally, on the March 2014 VA Form 9 the Veteran's prior representative asserted that the Veteran's right shoulder disability was related to his service-connected disabilities, without providing any argument or explanation as to how such is possible.  Review of the record fails to reflect any indication that the right shoulder disability is in any way related to his service-connected conditions.  On remand, the Veteran should be provided with a notice letter advising him of how to substantiate a claim for service connection for his right shoulder condition on a secondary basis.   

With regard to his increased rating claim, at the May 2017 hearing, the Veteran testified that he had attempted suicide and attacked a family member with a knife  in the last two years.  As these events indicate that the Veteran's symptoms may have worsened since his April 2015 VA PTSD examination, the Veteran should    be afforded a contemporaneous examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter advising him of the information needed to substantiate a claim for service connection for a right shoulder disability as secondary      to his service-connected disabilities. 

2.  Obtain VA treatment records dating from January 12, 2016 to present, and associate them with the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, to include Waynesboro Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD with alcohol dependence.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

5.  Forward the claims file to the January 2013 VA examiner or an appropriate substitute to obtain an   opinion regarding the Veteran's right shoulder claim.       If the clinician determines that an additional examination 
is required to render the requested opinion, then one should be scheduled.  Following review of the claims file the examiner should provide an opinion as to whether it is         at least as likely as not (50 percent or greater degree of probability) that the right shoulder impingement syndrome, partial rotator cuff tear, and subacromial bursitis noted in October 11, 2013 or any current right shoulder condition, 
are related to or a maturation of the right shoulder complaints in service, to include in December 1965 and the right should acromioclavicular separation and the fall off a bike in January 1966 or 1967.  The examiner should explain why or why not.

6.  After conducting any additional development deemed necessary, readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issues should then   be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


